This case is now before the court on rehearing. The original opinion was rendered June 29, 1932, and is reported in142 So. 736. In that opinion, a full statement of the case is given, so it is unnecessary to again state it.
Paragraph IX of plaintiffs' petition alleges: "That after the train of the defendant ran over and killed the said S.L. Perry, the agents and employees of the defendant company took the body of the said S.L. Perry to Campti and there placed it on a truck without covering same, and handling it as if it were a hog or cow, which act grieved your petitioner considerably and humiliated her, and damaged her as will be hereinafter itemized."
In Paragraph X, among other items of alleged damage, she specifies, "for mental strain, pain and suffering caused by the handling of the body, $10,000.00."
Plaintiffs, in their brief in support of their motion for a rehearing, urged that the court failed to pass upon this issue. As a matter of fact, this particular question was not expressly considered and passed on in the original opinion, and, as plaintiffs' counsel so earnestly urged its importance, we granted a rehearing, primarily for the purpose of considering this point, although the rehearing was granted without restrictions. This point was not specifically discussed in our orginal opinion, for the reason that the evidence is almost wholly silent on the charge. Be that as it may, we have again examined the testimony, with particular reference to this charge, only to find that plaintiffs completely failed to sustain it. On the contrary, the evidence preponderates in favor of the fact that the defendants handled the body in a prudent manner as long as the body was in its care.
We have again examined the testimony on all the issues in the case, and conclude that our former decree is correct. Therefore the original opinion and decree of this court, rejecting plaintiffs' demands, are accordingly reinstated. *Page 203